   Case 3:19-cr-30046-SMY Document 2 Filed 04/09/19 Page 1 of 8 Page ID #2




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                      )
                                               )                    19-CR-30046-SMY
                                                       CRIMINAL NO. _  _ _ __
        Plaintiff,                             )
                                               )
             vs.                               )       Title 18, United States Code,
                                               )       Sections 875(c), 875(d), 2251(a)
JOSHUA P. BRECKEL,                             )       2252A(a)(2)(A) and 2253
                                               )
       Defendant.                              )


                                          INFORMATION

       THE UNITED STATES ATTORNEY CHARGES:

        1.         Beginning in approximately 2016 and continuing until July 8, 2018, more exact

dates being unknown, in St. Clair County, Illinois, within the Southern District of Illinois, the

defendant JOSHUA P. BRECKEL repeatedly used computers, mobile phones, interactive

computer services, and the Internet to (a) obtain sexually explicit images and videos from dozens

of minor females located throughout the United States and internationally; and (b) transmit

threatening communications to dozens of women and girls located throughout the United States

and internationally (hereinafter "the victims").

       2.          BRECKEL transmitted these threatening communications with the intent to extort,

and to attempt to extort, things of value from the victims, namely digital images and videos of the

victims in various states of undress, exposing themselves and engaging in sexually explicit

conduct.

       3.          BRECKEL used a variety of social media platforms, such as Kik, Instagram,

Facebook, musicaLly, MeetMe, Whisper, and SnapChat, to find his victims.
   Case 3:19-cr-30046-SMY Document 2 Filed 04/09/19 Page 2 of 8 Page ID #3




        4.     To accomplish his crimes, BRECKEL would either offer the victims money for

nude photographs or begin an online romance with the victims and eventually ask for nude images.

BRECKEL would often ask the victims to include their face and/or a hand holding up three fingers,

to assure himself the victims were sending real images of themselves.

        5.     After obtaining an initial nude photograph or video, BRECKEL extorted some

victims by threatening to send their nude images to family, friends and social media contacts unless

the victims sent BRECKEL additional photos and videos per his instructions.

       6.      Some victims complied with BRECKEL's demands; others did not. To those that

complied, BRECKEL carried on his pattern of extortion by sending further demands and more

threatening communications.

       7.      BRECKEL traded some of the images and videos that he received from the victims

with other individuals via the Kik mobile messaging app, exchanging them typically for other

images and videos of child pornography.

       8.      All of the communications, photos, videos and threatening messages were

transmitted over the Internet using a facility of interstate commerce: namely, a computer or cellular

phone connected to the Internet. Most of the threatening communications were sent via the Kik

app.

                                            COUNTl

                        PRODUCTION OF CHILD PORNOGRAPHY

        9.     Paragraphs 1 through 8 of this Information are incorporated herein by reference.

        10.    Sometime in or about April 2018, a more exact date being unknown, in St. Clair

County, Illinois, within the Southern District of Illinois, the defendant JOSHUA P. BRECKEL,

                                                 2
   Case 3:19-cr-30046-SMY Document 2 Filed 04/09/19 Page 3 of 8 Page ID #4




did knowingly employ, use, persuade, induce, entice, and coerce A.A., a 15 year old female in

California, to engage in sexually explicit conduct as defined in Title 18, United States Code,

Section 2256(2), for the purpose of producing visual depictions of such conduct, that being digital

photograph and videos. At the time, BRECKEL knew and had reason to know that the visual

depictions would be transported and transmitted in interstate and foreign commerce using a means

and facility of interstate and foreign commerce, and the visual depictions were actually so

transported and transmitted.

       All in violation of Title 18, United States Code, Section 2251(a) and (e).

                                             COUNT2

              INTERSTATE COMMUNICATIONS WITH INTENT TO EXTORT

        11.     Paragraphs 1 through 10 of this Information are incorporated herein by reference.

        12.     Sometime in or about April 2018, a more exact date being unknown to the

Complainant, in St. Clair County, Illinois, within the Southern District of Illinois, the defendant

JOSHUA P. BRECKEL knowingly transmitted in interstate commerce via the Internet from the

State of Illinois to the State of California, a series of communications to A.A., a 15 year old female

in California, containing threats to injure the reputation of A.A. The defendant transmitted these

communications with the intent to extort from A.A. things of value, namely: images and videos of

A.A. naked and engaging in sexually explicit conduct.

       All in violation of Title 18, United States Code, Section 875(d).

                                             COUNT3

                        PRODUCTION OF CHILD PORNOGRAPHY

       13.      Paragraphs 1 through 12 ofthis Information are incorporated herein by reference.


                                                  3
   Case 3:19-cr-30046-SMY Document 2 Filed 04/09/19 Page 4 of 8 Page ID #5




       14.     Between December 2016 and January 2017, in St. Clair County, Illinois, within the

Southern District of Illinois, the defendant JOSHUA P. BRECKEL, did knowingly employ, use,

persuade, induce, entice, and coerce K.O., a 15 year old female in Illinois, to engage in sexually

explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the purpose of

producing visual depictions of such conduct, that being digital photographs and videos. At the

time, BRECKEL knew and had reason to know that the visual depictions would be transported

and transmitted in interstate and foreign commerce using a means and facility of interstate and

foreign commerce, and the visual depictions were actually so transported and transmitted.

       All in violation of Title 18, United States Code, Section 2251(a) and (e).

                                           COUNT4

                      DISTRIBUTION OF CHILD PORNOGRAPHY

       15.     Paragraphs 1 through 14 of this Information are incorporated herein by reference.

       16.     From March 11, 2017 to April 19, 2017, in St. Clair County, Illinois, within the

Southern District of Illinois, the defendant JOSHUA P. BRECKEL did knowingly distribute to

other Internet users photos and videos ofK.O., a 15 year old female in Illinois, which were visual

depictions constituting child pornography as defined in Title 18, United States Code, Section

2256(8)(A), that had been shipped or transported in or affecting interstate or foreign commerce by

any means, including by computer.

       All in violation ofTitle 18, United States Code, Section 2252A(a)(2)(B) & (b).

                                           COUNTS

                       PRODUCTION OF CHILD PORNOGRAPHY

       17.     Paragraphs 1 through 16 of this Information are incorporated herein by reference.




                                                4
   Case 3:19-cr-30046-SMY Document 2 Filed 04/09/19 Page 5 of 8 Page ID #6




        18.     Sometime in or about February 2018, a more exact date being unknown, in St. Clair

County, Illinois, within the Southern District of Illinois, the defendant JOSHUA P. BRECKEL,

did knowingly employ, use, persuade, induce, entice, and coerce L.L., a 15 year old female in

Pennsylvania, to engage in sexually explicit conduct as defined in Title 18, United States Code,

Section 2256(2), for the purpose of producing visual depictions of such conduct, that being digital

photographs and videos. At the time, BRECKEL knew and had reason to know that the visual

depictions would be transported and transmitted in interstate and foreign commerce using a means

and facility of interstate and foreign commerce, and the visual depictions were actually so

transported and transmitted.

       All in violation of Title 18, United States Code, Section 2251(a) and (e).

                                            COUNT6

              INTERSTATE COMMUNICATIONS WITH INTENT TO EXTORT

        19.     Paragraphs 1 through 18 of this Information are incorporated herein by reference.

       20.      Sometime in or about February 2018-, a more exact date being unknown, in St. Clair

County, Illinois, within the Southern District of Illinois, the defendant JOSHUA P. BRECKEL

knowingly transmitted in interstate commerce via the Internet from the State of Illinois to the State

of California a series of communications to L.L., a 15 year old female in Pennsylvania, containing

threats to injure the reputation of L.L. The defendant transmitted these communications with the

intent to extort from L.L. things of value, namely: images and videos of L.L. naked and engaging

in sexually explicit conduct.

       All in violation of Title 18, United States Code, Section 875(d).

                                            COUNT7

                        PRODUCTION OF CHILD PORNOGRAPHY

       21.      Paragraphs 1 through 20 of this Information are incorporated herein by reference.


                                                 5
   Case 3:19-cr-30046-SMY Document 2 Filed 04/09/19 Page 6 of 8 Page ID #7




        22.     Between November 2017 and January 2018, in St. Clair County, Illinois, within the

Southern District of Illinois, the defendant JOSHUA P. BRECKEL, did knowingly employ, use,

persuade, induce, entice, and coerce Z.B., a 12 year old female in Illinois, to engage in sexually

explicit conduct as defined in Title 18, United States Code, Section 2256(2), for the purpose of

producing visual depictions of such conduct, that being digital photographs and videos. At the

time, BRECKEL knew and had reason to know that the visual depictions would be transported

and transmitted in interstate and foreign commerce using a means and facility of interstate and

foreign commerce, and the visual depictions were actually so transported and transmitted.

       All in violation ofTitle 18, United States Code, Section 2251(a) and (e).

                                            COUNTS

                        PRODUCTION OF CHILD PORNOGRAPHY

       23.      Paragraphs I through 22 of this Information are incorporated herein by reference.

       24.      Sometime in or about April 2018, a more exact date being unknown, in St. Clair

County, Illinois, within the Southern District of Illinois, the defendant JOSHUA P. BRECKEL,

did knowingly employ, use, persuade, induce, entice, and coerce B.A., a 16 year old female in

Missouri, to engage in sexually explicit conduct as defined in Title 18, United States Code, Section

2256(2), for the purpose of producing visual depictions of such conduct, that being digital

photographs and videos. At the time, BRECKEL knew and had reason to know that the visual

depictions would be transported and transmitted in interstate and foreign commerce using a means

and facility of interstate and foreign commerce, and the visual depictions were actually so

transported and transmitted.

       All in violation of Title 18, United States Code, Section 2251(a) and (e).

                                            COUNT9

              INTERSTATE COMMUNICATIONS WITH INTENT TO EXTORT

       25.      Paragraphs 1 through 24 of this Information are incorporated herein by reference.
                                                 6
  Case 3:19-cr-30046-SMY Document 2 Filed 04/09/19 Page 7 of 8 Page ID #8




       26.     On or about January 18, 2018, in St. Clair County, Illinois, within the Southern

District of Illinois, the defendant JOSHUA P. BRECKEL knowingly transmitted in interstate

commerce via the Internet from the State of Illinois to the State of Ohio a series of communications

to A.H., a 10 year old female in Ohio, containing threats to physically injure A. H. Specifically,

BRECKEL threatened to kill A. H. if she did not send him images and videos of A. H. naked and

engaging in sexually explicit conduct.

       All in violation of Title 18, United States Code, Section 875(c).

                                           COUNT 10

             INTERSTATE COMMUNICATIONS WITH INTENT TO EXTORT

       27.     Paragraphs 1 through 26 of this Information are incorporated herein by reference.

       28.     On or about April 19, 2018, in St. Clair County, Illinois, within the Southern

District of Illinois, the defendant JOSHUA P. BRECKEL knowingly transmitted in interstate

commerce via the Internet from the State of Illinois to the State of New Jersey a series of

communications to C.S., a 15 year old female in New Jersey, containing threats to injure the

reputation of C.S. The defendant transmitted these communications with the intent to extort from

C.S. things of value, namely: images and videos of C.S. naked and engaging in sexually explicit

conduct.

       All in violation of Title 18, United States Code, Section 875(d).

                                FORFEITURE ALLEGATION

       Upon conviction for the offenses charged in Counts 1, 3, 5, 7, or 8, defendant JOSHUA

BRECKEL shall forfeit to the United States, pursuant to Title 18, United States Code, Section

2253, any and all material that contained any images of child pornography and any and all property

used and intended to be used in any manner or part to commit and to promote the commission of

the aforementioned offenses.

                                                 7
  Case 3:19-cr-30046-SMY Document 2 Filed 04/09/19 Page 8 of 8 Page ID #9




       The property that is subject to forfeiture referred to above includes, but is not limited to,

the following:

       1. A black Alienware laptop computer having serial number 8Z 16P72 and manufacturer
          number A505-S6005;

       2. A black WD external hard drive having serial number WX81D1734386;

       3. A silver !Phone 7 having a phone number of618-960-7572;

       4. A black Hewlett Packard desktop computer having serial number 4CE13700YL;

       5. A grey Toshiba LG5S laptop computer having serial number 1B0388SOW;

       6. A purple Memorex flash drive;

       7. A silver Lexar flash drive;

       8. A black Lexar flash drive; and

       9. A black Sandisk flash drive.


                                                            UNITED STATES OF AMERICA




                                                            STEVEN D. WEINHOEFT
                                               ~        £   United States Attorney


                                                                }6~~
                                               fur          CHRISTOPHER HOELL
                                               ·            Assistant United States Attorney




                                                   fvr      NATHAN D. STUMP
                                                            Assistant United States Attorney

Recommended Bond: DETENTION
                                                    8
